Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/06/2019 and 03/11/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because:
Figures 12 and 24 indicate a part named “F”. For Figure 12 it corresponds to a threading F on the inner wall of the second tube CT to form the spiral IE and for Figure 24 corresponds to a cutting means F.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 40 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 2, 5, 40 and 41:
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance: Claim 2 recites the broad recitation “said first opening is positioned close to the inlet of said first tube”, and the claim also recites “for example a first distance from the inlet of said first 2P-4063PCT/IB2017/055425 tube less than half of the a total length of said first tube, preferably less than 1/3 of the total length of said first tube, even more preferably less than 1/4 of the total length of said first tube” which is the narrower statement of the range/limitation.
Claim 5 recites the broad recitation “wherein said second opening is positioned close to the outlet of said first tube” and the claim also recites “for example a distance from the inlet of said first tube greater than half of the a total length of said first tube, preferably greater than 2/3 of the total length of said first tube, even more preferably greater than 3/4 of the total length of said first tube, even more preferably greater than 4/5 of the total length and even more preferably greater than 5/6 of the total length (L)” which is the narrower statement of the range/limitation.
Claim 40 recites the broad recitation “said gas inserted to adjust the degree of compacting is an inert gas”, and the claim also recites “preferably nitrogen” which is the narrower statement of the range/limitation.
Claim 41 recites the broad recitation “a step of introducing gas”, and the claim also recites “preferably inert gas, even more preferably nitrogen, wherein one or more of a parameter of the gas introduced among temperature, pressure or relative humidity is adjusted based on the detected temperature”, which is the narrower statement of the range/limitation.
The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Note:
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 31, 39, 40, 45 and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuma Kura (US 2014/0238536).
Regarding Claim 1:
Kumakura discloses a System (Figure 1, granular material feeding apparatus 11) for packaging powders comprising: a hopper (Figure 1, hopper 17) adapted for receiving the powders and a first tube (Figure 1, guide cylinder 18) comprising an inlet (not numbered) connected to said hopper (Figure 1), wherein said first tube internally comprises an a screw conveyor (Figure 1, auger 19) configured so as to rotate about an axis inside said first tube (Figure 1, paragraph 42) so as to convey the powders towards an outlet of said first tube (Figure 1, discharge port 18a,  wherein said first tube is made of filtering material and is 

Regarding Claim 2:
Kumakura discloses that the first opening is positioned close to the inlet of said first tube (Figures 1, 2 and 4A, show the elbows 78 are close to the inlet of guide cylinder 18).

Regarding Claim 31:
Kumakura discloses a method for packaging powders in containers (Figure 1, container S) through a system (Figure 1, granular material feeding apparatus 11) that conveys the powders through a hopper (Figure 1, Hopper 17, not numbered outlet) and a first tube (Figure 1, screw conveyor 19 on first tube 18) connected to said hopper  towards the containers, wherein said method comprises the following step: sucking air from the an inner region of said hopper and of said first tube (Figure 4A, suction device 79) so as to compact the conveyed powders (Suction device 79 removes air from the powder transported on first tube 18 and being packed on container S and that would make the powder more compact).  

Regarding Claims 39 and 40:
Kumakura discloses a step of introducing Nitrogen so as to adjust the degree of compacting of the powders inside said first tube (Paragraph 72, Figure 13 A nitrogen feed channel 123 configured to guide nitrogen gas is formed along an axial center of the revolving shaft 121 from an upper end to near a lower end of the revolving shaft 121. Paragraph 9: Accordingly, the 

Regarding Claim 45:
Kumakura discloses that the first opening is positioned a distance from the inlet of said first tube less than half of a total length of said first tube (Figure 1).

Regarding Claim 47:
Kumakura discloses a system for packaging powders (Figure 1, granular material feeding apparatus 11) comprising: a hopper having an outlet (Figure 1, Hopper 17, not numbered outlet);   a first porous tube having an inlet adjacent the outlet of said hopper (Figure 1, cylindrical guide cylinder 18); a screw conveyer extending through the outlet of said hopper and into said first porous tube (Figure 1, screw conveyor 19); a second tube placed around said first porous tube (Figure 3, outer peripheral cylinder 74), wherein a gap is formed between an exterior surface of said first porous tube and an interior surface of said second tube (Figure 3, pressure chamber 73 is considered the gap); and a vacuum coupled to the gap (Figure 4A, suction device 79), whereby compactness of a powder dispensed from said first tube is capable of being controlled by said vacuum facilitating accurate packaging of the powder (Suction device 79 removes air from the powder being packed on container S and that would make it more compact).   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kumakura (US 2014/0238536). 
Regarding Claim 3:
As discussed above, Kumakura discloses the claimed invention as recited.
Kumakura does not specifically disclose if the first opening is connected to a vacuum pump, Kumakura disclose an “air-gas suction device 79”.  
It would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to use a vacuum pump as the “air-gas suction device” since their use to provide vacuum is well known in the art.

Claims 3 to 7 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Kumakura (US 2014/0238536) in view of Wegman (US 2004/0011425).
Regarding Claims 4 to 6:
As discussed above, Kumakura discloses the claimed invention as recited.
Kumakura does not disclose wherein said second tube further comprises a second opening configured to be able to blow air inside said gap or that second opening being positioned close to the outlet of said first tube or the use of a regulator. 
Wegman teaches using an opening positioned close to the outlet of the equivalent of the first tube (Figures 2 to 5, paragraphs 20 and 21, not numbered nozzle that connects to air pressure applying device 64 that can apply positive pressure 68 or negative pressure 69 as part of an anti-dribbling nozzle 34 that is mounted to the housing 56 for selectively enabling a clean cutoff of powder flowing into the container without post-cutoff dribbling, device 64 will be considered a “regulator”).
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Kumakura the teachings of Wegman and include an opening positioned close to the outlet of the first tube to obtain cleanly cutoff filling of a container without post-cutoff dribbling.

Regarding Claim 7:


Regarding Claim 46:
The modified invention of Kumakura discloses that the “second opening” is close to the bottom of the first tube” and the “first opening” is close to the top, so the second opening is positioned a distance from the inlet of said first tube greater than half of a total length of said first tube, actually more like almost the total length of the first tube.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Kumakura (US 2014/0238536) in view of Auer (US 20040237543) and Poole (US 2007/0131707).
Regarding Claim 41:
As discussed above for Claim 31, Kumakura discloses the claimed invention as recited and in particular discloses feeding nitrogen to the powder directly by a feed channel in the auger shaft (Figure 13a, feed channel 123).
Kumakura does not disclose a step of detecting a temperature of one or more components of said system and a step of introducing gas, wherein one or more of a parameter of the gas introduced among temperature, pressure or relative humidity is adjusted based on the detected temperature.   
Auer teaches a method for directly cooling fine-particle, powdery solid substances by using a cooling medium provided in the form of cold gases obtained such as nitrogen obtained from liquid nitrogen, in particular to be used to avoid damage to bulk material packaging, due to an overly high temperature of the solid substances (paragraphs 4 and 34). 
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Kumakura the teachings of Auer and provide a cooling medium to lower the temperature of the powder and avoid damage to the equipment or the containers bulk material packaging.

Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Kumakura the teachings of Poole and use temperature sensors to measure and control the temperature of the powder and avoid damage to the packaging material or the system.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kumakura (US 2014/0238536) in view of Wegman (US 2004/0011425) and further in view of Auer (US 20040237543) and Poole (US 2007/0131707).
Regarding Claim 8:
As discussed above, the modified invention of Kumakura discloses the claimed invention as recited and in particular to supply gas at a positive pressure at the second opening.
The modified invention of Kumakura does not disclose one or more temperature detectors to detect the a temperature of one or more components of the system, wherein the system is configured to adjust one or more of the physical parameters from temperature, pressure or relative humidity of the air introduced through said second opening based on the temperature detected.  
Auer teaches a method for directly cooling fine-particle, powdery solid substances by using a cooling medium provided in the form of cold gases obtained such as nitrogen obtained from liquid nitrogen, in particular to be used to avoid damage to bulk material packaging, due to an overly high temperature of the solid substances (paragraphs 4 and 34). 
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Kumakura the teachings of Auer and provide a cooling medium to the gas applied at the second opening to lower the temperature of the powder and avoid damage to the equipment or the containers bulk material packaging.

Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Kumakura the teachings of Poole and use temperature sensors to measure and control the temperature of the powder and avoid damage to the packaging material or the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946.  The examiner can normally be reached on M-F 9:30-7:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/EDUARDO R FERRERO/Examiner, Art Unit 3731      

/ROBERT F LONG/Primary Examiner, Art Unit 3731